Title: To Thomas Jefferson from Grand & Cie., 24 March 1795
From: Grand & Cie.
To: Jefferson, Thomas



Monsieur
Paris le 24 mars 1795

Nous prenons la liberté de nous référer à la Copie cy dessus de nôtre lettre du 25 may 1793. a la quelle nous n’avons pas été honnorés de votre réponse. M. Short a qui nous avions reitéré notre priere de vouloir bien disposer du depot qu’il nous avoit remis ne put alors nous en donner, mais par une lettre qu’il nous a fait depuis l’honneur de nous écrire le 16. decembre dernier et qui a eté retardée il nous mandoit que d’après les nouvelles prieres que nous lui avions faites il avoit l’honneur de vous entretenir de l’objet de notre demande et qu’il ne doutoit pas que vous n’eussiez la bonté d’y pourvoir que quand à lui cela ne lui étoit pas possible pour le présent. Permettez que nous prenions la liberté de vous rappeller cet objet et de Solliciter vos bontés pour que ce depot nous Soit retiré. Nous vous demandons la même grace au Sujet du Solde que nous Restons devoir aux Etats Unis Suivant le Compte que nous avons eu l’honneur de vous addresser ainsi qu’a Monsieur Hamilton.
Nous avons celui de joindre ici deux Circulaires auxquelles nous prenons la liberté de nous référer. Vous trouverez comme nous que le changement qu’elles vous annoncent dans nôtre Société presente une Convenance de plus pour que les objets dont nous venons, Monsieur, de vous entretenir Soient liquidés et retirés le plutot possible. Nous avons l’honneur d’être avec Respect, Monsieur, Vos tres humbles et très obeissants Serviteurs

Grand & Co

